Citation Nr: 1736372	
Decision Date: 08/31/17    Archive Date: 09/06/17

DOCKET NO.  13-29 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for type II diabetes mellitus.

2.  Entitlement to service connection for diabetes mellitus type II.

3.  Evaluation in excess of 10 percent for asbestosis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Gregory T. Shannon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1961 to July 1963.

This case comes to the Board of Veterans' Appeals (Board) on appeal from April 2012 and June 2013 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

On an October 2013 VA Form 9, Appeal to Board of Veterans' Appeals, the Veteran explicitly only appealed the issues of "Asbestosis and Diabetes". 

The Veteran testified at an August 2016 Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


FINDINGS OF FACT

1.  In a May 2005 rating decision, the RO denied service connection for type II diabetes mellitus.  The Veteran was notified of his appellate rights, but did not express disagreement or submit new and material evidence within one year.

2.  The evidence received since the May 2005 rating decision is new and material and relates to an unestablished fact necessary to substantiate the claim for service connection for diabetes mellitus type II.


CONCLUSIONS OF LAW

1.  The May 2005 rating decision by the RO that denied entitlement to service connection for type II diabetes mellitus is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2016). 

2.  New and material evidence has been received to reopen the claim of service connection for type II diabetes mellitus.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

As the Board's decision to reopen the Appellant's claim of entitlement to service connection for type II diabetes mellitus is completely favorable, no further notice and assistance is required to comply with the VCAA and implementing regulations.  However, consideration of the merits of the issue is deferred pending additional development consistent with the VCAA.

II. New and Material Evidence

In May 2005, the RO issued a rating decision denying  service connection for type II diabetes mellitus, because the evidence of record did not show in service type II diabetes mellitus or a nexus between type II diabetes mellitus and his service, including exposure to asbestos.  The Veteran was advised of the decision and his appellate rights.  However, he did not express disagreement.  The Veteran provided medical records within one year of the May 2005 rating decision that addressed diabetes, but this evidence was cumulative in that it further supported the already established fact that the Veteran had a current disability of diabetes mellitus type II.  See 38 C.F.R. § 3.156(b) (2016).  Therefore, the May 2005 decision is final.  

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2014).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2016).

The U.S. Court of Appeals for Veterans Claims (Court) interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold.  See Shade v. Shinseki, 24 Vet. App. 110, 116-17 (2010).  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim." Shade, 24 Vet. App. at 120.  

At the time of the May 2005 rating decision, the record contained the Veteran's service treatment records, VA treatment records, service personal records, a Request for Information regarding service in Vietnam, and an application for compensation.  On his January 2005 application for compensation, the Veteran marked the "Yes" box and the "No" box in response to the question "Did you serve in Vietnam?".  The Veteran then wrote "On a ship".  He denied a history of Agent Orange exposure.  In response to a Request for Information regarding the Veteran's service in Vietnam, it is noted that there is no evidence in the Veteran's file to substantiate any service in Vietnam.  

At the October 2016 Board hearing, the Veteran testified that while serving on the USS John A. Bole (DD-755) he was assigned tasks that took him off ship for up to 30 days.  The Veteran also testified "we worked the river boats" and that while he was on the river boats he was assigned to the Mobile Riverine Force.  The Board notes that the Veteran is competent to report his in service activities.  The Veteran previously denied herbicide exposure.  As the Veteran's report of working on river boats in Vietnam was not previously before VA, it is new and material under 38 C.F.R. § 3.156(a) (2016).

Accordingly, the Veteran's claim of service connection for type II diabetes mellitus is reopened.


ORDER

The application to reopen the claim of service connection for type II diabetes mellitus is granted.


REMAND

The Veteran seeks service connection for diabetes mellitus type II and an increased rating for asbestosis.  After a review of the claim file, the Board finds that additional development is needed prior to deciding these issues.  

I.  Diabetes

On his January 2005 application for compensation, the Veteran noted that he was receiving Social Security Administration disability benefits due to a heart disability and diabetes.  However, no records from the Social Security Administration have been associated with the claim file, and no evidence of an attempt to obtain such records exists in the claim file.  In light of this, the record appears to be incomplete, and such evidence may support the Veteran's claim.  Furthermore, the Board acknowledges that these records are with a Federal facility and that VA has an increased obligation in regard to obtaining records in the custody of a Federal department or agency.  38 C.F.R. § 3.159(c)(2).

Additionally, the Board notes that in January 2015 the RO received a negative response from the US Army and Joint Service Records Research Center (JSRRC) regarding the Veteran's exposure to herbicides.  However, in light of the new evidence of record, an additional request is warranted.  

II.  Asbestosis

The Veteran was last afforded a VA examination related to his asbestosis claim in May 2013.  At the time of the May 2013examination, it was noted the Veteran did not require outpatient oxygen therapy for his respiratory condition.  However, since that examination, the Veteran has been prescribed oxygen for treatment.  See May 8, 2015 VA treatment note.  As part of a November 2015 examination related to a heart disability claim, it was noted the Veteran is on continuous oxygen.  See November 2015 Disability Benefits Questionnaire.  

The Board notes that when the evidence of record "does not adequately reveal the current state of the claimant's disability . . . , the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination."  Caluza v. Brown, 7 Vet. App 498, 505-506 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  In light of the time that has passed since his last VA examination and the Veteran's need for oxygen treatment since the May 2013 examination, the Board finds an additional examination is required to assess the current state of the Veteran's asbestosis disability.

Additionally, the May 8, 2015 VA treatment record that notes the Veteran was prescribed oxygen by a private medical provider, Pulmonary Associates of East Tennessee, also notes that documents from the provider were sent for scanning.  A review of the Veteran's claim file reveals treatment records from Pulmonary Associates of East TN from prior to May 8, 2015.  However these records are from 2013 and do not contain a prescription for oxygen, suggesting the medical records referenced in the May 8, 2015 VA treatment note were not scanned into the Veteran's claim file.  Remand to obtain private medical records in the possession of VA and the Veteran's private providers is warranted.  See 38 C.F.R. § 3.159(c)(1)-(2).

Accordingly, the case is REMANDED for the following action:

1.  Obtain outstanding VA records of evaluation and/or treatment since September 2015.

2.  Contact the Social Security Administration and request all pertinent documentation pertaining to any claim for disability benefits by the Veteran including any medical records that Social Security has regarding the Veteran.  These records should be associated with the claims file.  All efforts to obtain the records should be associated with the claim file.

3.  Request that the Veteran identify all sources of treatment that he has received for his claimed conditions and to provide any releases necessary for VA to secure records of such treatment, to include Pulmonary Associates of East TN.  Reasonable efforts should be made to obtain all such treatment records so identified or authorized for release.

In compliance with 38 C.F.R. § 3.159(c)(2), associate to the claim file non-duplicative private medical records in the possession of VA.

4.  The AOJ should inform the Veteran that if there is any other outstanding evidence, he should submit such evidence.  The Veteran should be informed that if there is any competent evidence of his service in Vietnam, including on river boats and in the Mobile Riverine Force he should submit that evidence. 

5.  After the Veteran has been given an opportunity to provide additional evidence, request verification from JSRRC as to whether the Veteran may have been exposed to Agent Orange, or any other herbicide agent or herbicide, during his service.  

Based on the JSRRC's response, the AOJ should render a formal finding as to whether the Veteran was exposed to an herbicide agent during service.  

6.  After undertaking any additional development deemed appropriate, adjudicate the claims in light of any additional evidence added to the record.  If any of the benefits sought on appeal remain denied, the Veteran and his representative should be furnished with a Supplemental Statement of the Case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



Department of Veterans Affairs


